            Case 2:20-cv-00599-BHS Document 26 Filed 05/08/20 Page 1 of 4




 1

 2

 3

 4

 5
                                                                 The Honorable Benjamin H. Settle
 6
                            UNITED STATES DISTRICT COURT
 7                         WESTERN DISTRICT OF WASHINGTON
                                     AT TACOMA
 8
     JOSHUA FREED,
 9                                                     NO. 2:20-cv-00599-BHS
                       Plaintiff,
10                                                     NOTICE OF SUPPLEMENTAL
          vs.                                          AUTHORITY
11
     JAY INSLEE, Governor of Washington,
12   in his official capacity,
13                    Defendant.
14
            Pursuant to LCR 7(n), Defendant Jay Inslee respectfully submits the recently issued
15

16   Order in related litigation, Gish v. Newsom, No. 20-55445, Dkt. No. 21 (9th Cir. May 7, 2020),

17   as supplemental authority in support of his pending Response to Motion for Temporary

18   Restraining Order (ECF No. 20). The order is attached hereto as Exhibit 1.
19

20

21

22

23

24

25

26


       NOTICE OF SUPPLEMENTAL                         1               ATTORNEY GENERAL OF WASHINGTON
                                                                           Complex Litigation Division
       AUTHORITY                                                            800 5th Avenue, Suite 2000
       NO. 2:20-cv-00599-BHS                                                 Seattle, WA 98104-3188
                                                                                  (206) 474-7744
         Case 2:20-cv-00599-BHS Document 26 Filed 05/08/20 Page 2 of 4




 1       DATED this 8th day of May, 2020.
 2                                          ROBERT W. FERGUSON
                                            Attorney General
 3
                                            s/ Zachary Pekelis Jones
 4                                          ZACHARY PEKELIS JONES, WSBA No. 44557
                                              Assistant Attorney General
 5                                            Complex Litigation Division
                                            JEFFREY T. EVEN, WSBA No. 20367
 6                                          PAUL M. WEIDEMAN, WSBA No. 42254
                                              Deputy Solicitors General
 7                                          800 Fifth Avenue, Suite 2000
                                            Seattle, WA 98104
 8                                          (206) 474-7744
                                            (360) 586-0728
 9                                          (360) 753-7085
                                            zach.jones@atg.wa.gov
10                                          jeffrey.even@atg.wa.gov
                                            paul.weideman@atg.wa.gov
11
                                            Attorneys for Defendant Jay Inslee,
12                                          Governor of Washington
13

14

15

16

17

18

19

20

21

22

23

24

25

26


     NOTICE OF SUPPLEMENTAL                       2               ATTORNEY GENERAL OF WASHINGTON
                                                                       Complex Litigation Division
     AUTHORITY                                                          800 5th Avenue, Suite 2000
     NO. 2:20-cv-00599-BHS                                               Seattle, WA 98104-3188
                                                                              (206) 474-7744
Case 2:20-cv-00599-BHS Document 26 Filed 05/08/20 Page 3 of 4




                Exhibit 1
          Case:2:20-cv-00599-BHS
          Case  20-55445, 05/07/2020, ID: 11683849,
                                   Document         DktEntry:
                                              26 Filed        21, Page
                                                       05/08/20   Page 14 of
                                                                          of 14




                      UNITED STATES COURT OF APPEALS                       FILED
                             FOR THE NINTH CIRCUIT                          MAY 7 2020
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
WENDY GISH; et al.,                               No.   20-55445

                  Plaintiffs-Appellants,          D.C. No.
                                                  5:20-cv-00755-JGB-KK
 v.                                               Central District of California,
                                                  Riverside
GAVIN NEWSOM, in his official capacity
as the Governor of California; et al.,            ORDER

                  Defendants-Appellees.

Before: SILVERMAN and NGUYEN, Circuit Judges.

      Americans United for Separation of Church and State’s motion for leave to

file an amicus curiae brief in opposition to appellants’ emergency motion is

granted (Docket Entry No. 15). The Clerk shall file the amicus brief submitted by

Americans United for Separation of Church and State on May 5, 2020 (Docket

Entry No. 15-2).

      Appellants’ emergency motion for an injunction pending appeal is denied

(Docket Entry No. 9). Winter v. Natural Res. Def. Council, Inc., 555 U.S. 7, 20

(2008).

      Appellants’ alternative motion to expedite the briefing and hearing of this

appeal is denied (Docket Entry No. 9).

      The previously established briefing schedule remains in effect.



DA/MOATT
